980 F.2d 731
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Eric Eugene STEVENS, Defendant-Appellant.
No. 92-3311.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1992.

1
Before RALPH B. GUY, JR. and RYAN, Circuit Judges, and CHURCHILL, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Eric Eugene Stevens pleaded guilty to one count of conspiracy to distribute cocaine base and cocaine in violation of 21 U.S.C. § 846.   The district court sentenced Stevens to a 140 month term of imprisonment and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


4
Upon consideration, we find no reversible error in the district court proceedings.   Stevens's lone appellate contention is that his comments at sentencing should have prompted the sentencing judge to ask Stevens if he wished to withdraw his guilty plea.   Stevens's comments concerned his motivation for his sale of cocaine base.


5
We are not persuaded by Stevens's argument.   Counsel for Stevens has not directed our attention to any direct authority for his claim that the sentencing judge erred by not sua sponte questioning the continuing validity of the guilty plea.   Stevens's previous solemn admission of guilt, in open court and under oath, is entitled to a great presumption of truthfulness.   Blackledge v. Allison, 431 U.S. 63, 74 (1977).   This presumption was not overcome by Stevens's fantastic, eleventh-hour revelations concerning his "true" motive, i.e., to incriminate a third party.


6
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation